UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1382


KAREN HAMILTON,

                   Plaintiff - Appellant,

             v.

ALBERT AZZARONE, Henrico Recreation & Parks Dept.; TOMMY BRANIN,
Henrico Board of Supervisors; HUMBERTO CARDOUNEL, Chief of Henrico
Police; ANDREW RAMSEY NEWBY, Henrico Attorney for defendant; JOHN
VITOULKAS, Manager of Henrico; STEVEN YOB, Director, Henrico Public
Works,

                   Defendants - Appellees,

             and

COUNTY OF HENRICO,

                   Defendant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00372-JAG)


Submitted: October 20, 2020                               Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Karen Hamilton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Karen Hamilton appeals the district court’s order dismissing her civil action for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. * Hamilton v. Newby, No. 3:19-cv-00372-JAG (E.D. Va. Feb. 28, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       *
          Hamilton raised an Equal Protection claim relating to her hitchhiking activities for
the first time on appeal. We do not consider issues raised for the first time on appeal absent
exceptional circumstances not found here. See In re Under Seal, 749 F.3d 276, 285 (4th
Cir. 2014).

                                              3